AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Pagelofl       I I·
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                      V,                                                    (For Offenses Committed On or After November I, 1987)


                    Carlos Adrian Leon-Mendez                                               Case Number: 2:19-mj-10109

                                                                                            Antonio F. Yo n
                                                                                            Defendant's Attorney


REGISTRATION NO. 86084298
                                                                                                                               JUL 2 4 2019
THE DEFENDANT:
 [:g] pleaded guilty to count(s) 1 of Complaint                                                     CLE!'it lJ.S, 01~::r'cou11r
                                  - - - - ' - - - - - - : - - - - - - - - - - ~ ? l ) + f + l . , 1 4 ! -...i!-ic,,t+c,l'fttie,4",'e,,,f'--f,;,tttcJF'CfflN!r)ll
 •    was found guilty to count(s)                                                              BY     .,.. ,._ _,______ JJEPUTY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                                          Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                1

  D The defendant has been found not guilty on count(s)
                                                                                  -------------------
 •       Count(s)
                    ------------------
                                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                •    TIME SERVED                                     ,•,\/__________
                                                                                             '.JD    d ays

. [:g]Assessment: $10 WAIVED [:g] Fine: WAIVED
 [:g] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Wednesday, July 24, 2019
                                                                                        Date of Imposition of Sentence


         ""'""'~')
Received(,,>-,
              ----="---------
              DUSM
                                                                                        111:lLtil:~OCK
                                                                                        UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                      2:19-mj-10109
